DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0110327) in view of Jung et al. (2019/0296144).				Claim 1, Kim teaches a device (Figs. 9-11B) comprising: 			.
Jung teaches a semiconductor device (Fig. 2) wherein the first epitaxial layer (EP1) has a higher concentration of carbon [35-39] than the second epitaxial layer (EP2) and the third epitaxial layer (EP3).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Kim as taught by Jung since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 2, Kim in view of Jung teaches the device of claim 1, wherein the first 
Re claim 3, Kim in view of Jung teaches the device of claim 1, wherein the first epitaxial layer (121, Kim) separates (Fig. 11B, Kim) the second epitaxial layer (142, Kim) from the first fin (110, Kim). 										Re claim 4, Kim in view of Jung teaches the device of claim 1, wherein the third epitaxial layer (143, Kim) extends above a portion of the first gate spacer (130, Fig. 11B, Kim) in the direction perpendicular to the major surface of the substrate (100, Kim).
Re claim 6, Kim in view of Jung teaches the device of claim 1, wherein the first epitaxial layer has an atomic concentration of carbon in a range from 0.2% to 5% ([35-39], Jung).
Re claim 7, Kim in view of Jung teaches the device of claim 1, wherein the first epitaxial layer (141, Kim) is thicker at a bottom than at sides of the first epitaxial source/drain region (Fig. 11B, Kim). 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0110327) in view of Jung et al. (2019/0296144).	
Re claim 8, Kim teaches a device (Figs. 9-11B) comprising: 					a fin (110) extending upwards from a substrate (100); 						a gate electrode (120) over the fin (110); and 							an epitaxial source/drain region (140) in the fin (110), the epitaxial source/drain region (140) comprising: 									
Kim does not explicitly teach wherein the first epitaxial region has a higher atomic concentration of carbon than the second epitaxial region and the third epitaxial region.
Jung teaches a semiconductor device (Fig. 2) wherein the first epitaxial layer (EP1) has a higher concentration of carbon [35-39] than the second epitaxial layer (EP2) and the third epitaxial layer (EP3).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Kim as taught by Jung since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.		
Re claim 9, Kim in view of Jung teaches the device of claim 8, wherein the first epitaxial region comprises silicon and carbon ([35-39], Jung).
Re claim 10, Kim in view of Jung teaches the device of claim 9, wherein the first epitaxial region further comprises phosphorous ([32, 35, 65], Jung).				Re claim 11, Kim in view of Jung teaches the device of claim 8, wherein the 
Re claim 12, Kim in view of Jung teaches the device of claim 8, wherein a sidewall of the first epitaxial region has a first thickness in a direction parallel to the major surface of the substrate, wherein a bottom portion of the first epitaxial region has a second thickness in the direction perpendicular to the major surface of the substrate, and wherein a ratio of the first thickness to the second thickness is from 0.3 to 1.3.
Re claim 13, Kim in view of Jung teaches the device of claim 8, wherein the first epitaxial region has an atomic concentration of carbon from 0.2 % to 5 % ([35-39], Jung).
Re claim 14, Kim in view of Jung teaches the device of claim 8, wherein the second epitaxial region (142, Kim) is separated from contacting the fin (110, Kim) by the first epitaxial region (141, Fig. 11B, Kim).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0110327) in view of Jung et al. (2019/0296144).	
Re claim 15, Kim teaches a device (Figs. 9-11B) comprising: 				a semiconductor fin (110) extending from a substrate (100); 				a gate stack (125) extending on a top surface and sidewalls of the semiconductor fin (110);  												a gate spacer (130) extending on a sidewall of the gate stack (125); and 			a source/drain region (140) in the semiconductor fin (110) and adjacent the gate spacer (130), wherein at least a portion of the source/drain region (lower portion) 
Kim does not explicitly teach wherein the first source/drain region having a greater concentration of carbon than the second source/drain region and the third source/drain region.
Jung teaches a semiconductor device (Fig. 2) wherein the first epitaxial layer (EP1) has a higher concentration of carbon [35-39] than the second epitaxial layer (EP2) and the third epitaxial layer (EP3).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Kim as taught by Jung since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.			
Re claim 16, Kim in view of Jung teaches the device of claim 15, wherein the first source/drain region (141, Kim) extends below the gate spacer (130, Kim) in the direction perpendicular to the major surface of the substrate (100, Kim).
Re claim 17, Kim in view of Jung teaches the device of claim 15, further comprising a source/drain contact (170, Kim), the source/drain contact (170) contacting an uppermost surface of the third source/drain region (143, Kim).			Re claim 18, Kim in view of Jung teaches the device of claim 15, wherein the third source/drain region has a greater concentration of phosphorous, boron, or germanium dopants than the second source/drain region ([32, 35, 65], Jung).	
Re claim 19, Kim in view of Jung teaches the device of claim 15, wherein the second source/drain region has a greater concentration of phosphorous, boron, or germanium dopants than the third source/drain region ([32, 35, 65], Jung).	
Re claim 20, Kim in view of Jung teaches the device of claim 15, wherein the first source/drain region comprises silicon and carbon, and wherein the first source/drain region has an atomic concentration of carbon from 0.2 % to5 % ([35-39], Jung).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 5, Kim in view of Jung teaches the device of claim 4, 			yet remains explicitly silent to wherein the second epitaxial layer extends above a portion of the first gate spacer in the direction perpendicular to the major surface of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/30/21